Name: Commission Decision No 715/78/ECSC of 6 April 1978 concerning limitation periods in proceedings and the enforcement of sanctions under the Treaty establishing the European Coal and Steel Community
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  justice
 Date Published: 1978-04-08

 Avis juridique important|31978S0715Commission Decision No 715/78/ECSC of 6 April 1978 concerning limitation periods in proceedings and the enforcement of sanctions under the Treaty establishing the European Coal and Steel Community Official Journal L 094 , 08/04/1978 P. 0022 - 0023 Finnish special edition: Chapter 1 Volume 1 P. 0136 Greek special edition: Chapter 01 Volume 2 P. 0107 Swedish special edition: Chapter 1 Volume 1 P. 0136 Spanish special edition: Chapter 08 Volume 2 P. 0058 Portuguese special edition Chapter 08 Volume 2 P. 0058 COMMISSION DECISION No 715/78/ECSC of 6 April 1978 concerning limitation periods in proceedings and the enforcement of sanctions under the Treaty establishing the European Coal and Steel Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 2 to 5 and 95 (1) thereof, Having regard to the opinion of the Consultative Committee, Having regard to the unanimous assent of the Council (1), Whereas, under Articles 47, 54, 58, 59, 64, 65, 66 and 68 of the Treaty, the Commission has the power to impose fines and periodic penalty payments on undertakings or natural or legal persons who infringe obligations incumbent upon them with regard to information and investigations, investments, production, prices, cartels and concentrations or wages; Whereas comparable powers are conferred upon the Commission by recommendations and decisions made under Article 95 (1) and (2) for the purpose of regulating cases not provided for in the Treaty; Whereas neither the abovementioned Articles of the Treaty nor the implementing measures taken pursuant to those Articles provide for any limitation period; Whereas, in order to attain, pursuant to Article 5, the objectives of the Community set out in Articles 2, 3 and 4 of the Treaty and in the interests of legal certainty, it is necessary that the principle of limitation be introduced and that implementing rules be laid down ; whereas, for the matter to be covered fully, it is necessary that provision for limitation be made not only as regards the power to impose fines but also as regards the power to enforce decisions which impose fines or periodic penalty payments ; whereas such provisions should specify the length of the limitation periods, the date on which time starts to run and the events which have the effect of interrupting or suspending the limitation period ; whereas in this respect the interests of the parties, on the one hand, and administrative requirements, on the other, should be taken into account; Whereas these rules must apply to all the provisions relating to fines and periodic penalty payments laid down in the Treaty and in implementing measures taken thereunder ; whereas they must also apply to the relevant provisions of future implementing measures, HAS ADOPTED THIS DECISION: Article 1 Limitation periods in proceedings 1. The power of the Commission to impose fines for infrigements of the provisions of the Treaty or of provisions made for its implementation shall be subject to a limitation period: (a) of three years in the case of infringements of provisions concerning applications or communications of the parties, requests for information, or the carrying out of investigations; (b) of five years in the case of all other infringements. 2. Time shall begin to run upon the day on which the infringement is committed. However, in the case of continuing or repeated infringements, time shall begin to run on the day on which the infringement ceases. Article 2 Interruption of the limitation period in proceedings 1. Any action taken by the Commission for the purpose of the preliminary investigation or proceedings in respect of an infringement shall interrupt the limitation period in proceedings. The limitation period shall be interrupted with effect from the date on which the action is notified to at least one party which has participated in the infringement. Actions which interrupt the running of the period shall include in particular the following: (a) written requests for information by the Commission or Commission decisions requiring the requested information; (b) written authorizations to carry out investigations issued to their officials by the Commission or a Commission decision ordering an investigation; (c) the commencement of proceedings by the Commission; (1)OJ No C 316, 31.12.1977, p. 3. (d) notification by the Commission of a letter giving the party concerned the opportunity to submit its comments, pursuant to Article 36 of the Treaty. 2. The interruption of the limitation period shall apply for all parties which have participated in the infringement. 3. Each interruption shall start time running afresh. However, the limitation period shall expire at the latest on the day on which a period equal to twice the limitation period has elapsed without the Commission having imposed a fine or a penalty ; that period shall be extended by the time during which limitation is suspended pursuant to Article 3. Article 3 Suspension of the limitation period in proceedings The limitation period in proceedings shall be suspended for as long as the decision of the Commission is the subject of proceedings pending before the Court of Justice of the European Communities. Article 4 Limitation period for the enforcement of sanctions 1. The power of the Commission to enforce decisions imposing fines or periodic payments for infringements of the provisions of the Treaty or of provisions made for its implementation shall be subject to a limitation period of five years. 2. Time shall begin to run on the day on which the decision becomes final. Article 5 Interruption of the limitation period for the enforcement of sanctions 1. The limitation period for the enforcement of sanctions shall be interrupted: (a) by notification of a decision varying the original amount of the fine or periodic penalty payments or refusing an application for variation; (b) by any action of the Commission, or of a Member State at the request of the Commission, for the purpose of enforcing payments of a fine or periodic penalty payment. 2. Each interruption shall start time running afresh. Article 6 Suspension of the limitation period for the enforcement of sanctions The limitation period for the enforcement of sanctions shall be suspended for so long as: (a) time to pay is allowed ; or (b) enforcement of payment is suspended pursuant to a decision of the Court of Justice of the European Communities. Article 7 Application to transitional cases This Decision shall also apply in respect of infringements committed before it enters into force. Article 8 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1978. For the Commission Raymond VOUEL Member of the Commission